             Case 1:21-cr-00180-RJL Document 10 Filed 03/11/21 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                           :
                                                   :
        v.                                         :       Criminal No. 21-CR-00180-RJL
                                                   :
ELIAS COSTIANES,                                   :       Status Hearing: March 12, 2021
                                                   :
                         Defendant.                :

                        UNITED STATES’ MOTION REQUESTING TO
                        APPEAR REMOTELY FOR STATUS HEARING

        The United States of America hereby moves this Court to permit the undersigned counsel

for the government to appear remotely for the status hearing in this case scheduled for March 12,

2021.    In support of this request, the government notes the following:

        1.       During the past year, many functions of the U.S. District Court for the District of

Columbia have been suspended due to the COVID-19 pandemic.                  Chief Judge Howell has issued

a series of standing orders addressing the operations of the Court, 1 most recently on March 5,

2021, addressing the limited resumption of jury trials. 2 In an order issued last week, Chief Judge

Howell observed that “[o]ver the last two weeks in the District, the number of new cases has ticked


1
  See In Re: Court Operations in Exigent Circumstances Created by the COVID-19 Pandemic, Standing Order No.
20-9 (BAH) (March 16, 2020); In Re: Extension of Postponed Court Proceedings in Standing Order 20-9 and
Limiting Court Operations in Exigent Circumstances Created by the COVID-19 Pandemic, Standing Order No. 20-
19 (BAH)(Apr. 2, 2020); In Re Further Extension of Postponed Court Proceedings in Standing Order 20-9 and
Limiting Court Operations in Exigent Circumstances Created by the COVID-19 Pandemic, Standing Order No. 20-
29 (BAH) (May 26, 2020); In Re: Third Further Extension of Postponed Court Proceedings Due to Ongoing
Exigent Circumstances Caused by COVID-19 Pandemic, Standing Order No. 20-62 (BAH) (July 9, 2020); In Re:
Fourth Further Extension of Postponed Court Proceedings Due to Ongoing Exigent Circumstances, Standing Order
No. 20-68 (BAH) (August 10, 2020); In Re: Fifth Extension of Postponed Jury Trials Due to Ongoing Exigent
Circumstances Caused by COVID-19 Pandemic, Standing Order No. 20-89 (BAH) (Nov. 6, 2020); In Re:
Adjustment to Fifth Extension of Postponed Jury Trials Due to Ongoing Exigent Circumstances Caused by COVID-
19 Pandemic and Temporary Suspension of Authority to Administer the Oath of Allegiance to New Citizens,
Standing Order No. 20-91 (BAH) (Nov. 24, 2020); In Re: Sixth Extension of Postponed Jury Trials Due to Ongoing
Exigent Circumstances Caused by COVID-19 Pandemic, Standing Order No. 20-93 (BAH) (Dec 17, 2020).
2
 In Re: Limited Resumption of Criminal Jury Trials in Light of Current Circumstances Relating to the COVID-19
Pandemic, Standing Order No. 21-10 (BAH) (March 5, 2021).
            Case 1:21-cr-00180-RJL Document 10 Filed 03/11/21 Page 2 of 4




up by 5 percent, highlighting the need for continued vigilance.” (Standing Order No. 21-10 at 3.)

And while the District Court will resume criminal jury trials in limited circumstances with rigid

safety protocols in place, “the vast majority of the public remains unvaccinated and adherence to

health and safety precautions to reduce the spread of the virus remains critical.” (Standing Order

No. 21-10 at 3-4.)        Chief Judge Howell has authorized the continued use of video

teleconferencing and telephone conferencing until the earliest of the following events: (a) Thirty

days have passed since the date on which the President’s national emergency declaration

terminates; (b) the Judicial Conference of the United States finds that emergency conditions no

longer exist; or (c) the Chief Judge issues an order that video teleconferencing and telephone

conferencing are no longer warranted.    (Standing Order No. 20-92 at 8.)    At this time, none of

those events has occurred.

       2.       “This Court remains in Phase Two of its Continuity of Operations Plan during the

COVID-19 Pandemic (‘COOP Plan’), issued July 15, 2020.” (Standing Order No. 21-20 at 2.)

During Phase Two of the COOP Plan, in-person court proceedings are “permitted if necessary”

but “video and audio teleconferencing should continue to be used to the greatest extent possible.”

(COOP Plan at 14-15.) The COOP Plan further provides that during Phase Two “routine court

proceedings … will continue to be held remotely by audio and video conferencing.” (COOP Plan

App. 7 at 1.)

       3.       This case has been scheduled for an in-person status conference on March 12, 2021,

at 3:00 PM in Courtroom 18.       The undersigned government counsel has not yet received a

vaccination for COVID-19, and will not have received a vaccine prior to the March 12 hearing.

The undersigned counsel is responsible for the care of school-aged children who have distance

                                                2
          Case 1:21-cr-00180-RJL Document 10 Filed 03/11/21 Page 3 of 4




learning that day until approximately 12:00 PM.       Undersigned counsel will also be responsible

for their care after the conclusion of their online instruction.   No member of the undersigned’s

household has received the vaccine.      Given these circumstances, undersigned counsel submits

that it would be imprudent to risk potential exposure to COVID-19 during travel to and from the

courthouse for the March 12 status hearing.      Additionally, the status hearing is expected to be

“routine” within the meaning of Phase Two of the COOP Plan—no witnesses will testify, no

motions will be argued, and the government does not intend to request a change to the defendant’s

conditions of release.

       WHEREFORE the government respectfully requests permission to appear via video

teleconferencing or telephone conference for the status hearing on March 12, 2021.     A proposed

order is attached.



                                              Respectfully submitted,

                                              CHANNING D. PHILLIPS
                                              Acting United States Attorney
                                              D.C. Bar No. 415793



                                       By:
                                              JOHN W. BORCHERT
                                              Assistant United States Attorney
                                              D.C. Bar No. 472824
                                              555 Fourth Street, NW
                                              Washington, D.C. 20530
                                              john.borchert@usdoj.gov
March 11, 2021                                (202) 252-7679




                                                  3
         Case 1:21-cr-00180-RJL Document 10 Filed 03/11/21 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 11, 2021, I caused a copy of the foregoing to be served upon

Joseph Conte, Esq., via the Court’s ECF system.




                                                    ______________________________
                                                    JOHN W. BORCHERT
                                                    Assistant United States Attorney




                                                4
